Title: From John Adams to Caleb Stark, Jr., 2 May 1824
From: Adams, John
To: Stark, Caleb, Jr.




Dr Major
Washington 2 May 1824


You see I have taken the same liberty with your last which you did with mine & what is worse I have no excuse to give for it; therefore I will let the matter rest trusting to your goodness—I was most highly delighted yesterday at meeting very unexpectedly no other person than our late classmate George Peabody. He has just arrived in this City from Salem having come round by water from that place. He is apparently quite unwell & is travelling for his health. I had not had the least intimation of his intention to visit us & you may well suppose was agreeably surprized when I met him. He gave me a great deal of information concerning all our friends at the North all of which was of a pleasing nature. You recollect one Bill Amory? What think you! he has secluded himself altogether from society, has withdrawn from the pleasures of Boston & has actually been reading his law most soberly & seriously at Groton. You complain of not hearing from Bob & I can suppose very justly. I know not what is the matter with him: till within a few weeks he has been very punctual in his communications with me and but I have not heard from him for the last month. My brother Charles writes me that Report says several of our class have petitioned for permission to return to Cambridge & that he was among the number. I do not believe it & shall enquire of himself. If he has done this I can account for his not feeling willing to write to us. My brother informs me likewise that the Government had refused to grant the petition much to my satisfaction. I can safely say now that they have done one good thing in their lives. I do not wish to believe that any of those who behaved so well a year since should now have acted so foolishly; but from circumstances I fear there may be some ground for the Report. At any rate, they have got their reward & so let them do as they please—For my own part I care so little about the motions of the government that I have made no enquiries whatsoever. I see by the Newspapers however that the Legislature of the State has taken from them the allowance they heretofore made & have given a charter to Amhurst both of which they dreaded & both of which were the effects of our revolution—We are in a state of doubt concerning the election in your state. We have several contradictory accounts: some say  is elected, others that he is not. He is of no importance to me all being equal as regards / Your friend & classmate


John Adams Junr.




